Citation Nr: 1624480	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  10-45 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 






INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1969 to December 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board notes that the issue on appeal was characterized by the RO as entitlement to service connection for a mental disorder.  In light of the Veteran's contentions and the evidence of record, the Board has characterized the issue as reflected on the title page to ensure complete consideration of the Veteran's claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-6, 8 (2009).

In his November 2010, substantive appeal, the Veteran requested a hearing before the Board.  The Veteran was notified of the date, time, and location of the hearing by a May 2014 letter; however, he failed to report for that proceeding.  The Veteran has not requested that the hearing be rescheduled, or presented good cause.  Therefore, the Board considers the hearing request withdrawn.  See 38 C.F.R. 20.704(d) (2015).

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  The Virtual VA electronic claims file contains documents that are either duplicative of those in VBMS or not relevant to the issue on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

In June 2015, the Board remanded this matter for the AOJ to schedule the Veteran for a VA examination to determine the nature and etiology of his psychiatric disorder.  The Board also directed the AOJ to request information from the Veteran regarding his in-service stressors and to contact the U.S. Joint Services Records Retention Center (JSRRC) for stressor verification, if appropriate.  Additionally, the AOJ was directed to contact the Veteran for details regarding his in-service hospitalization and to request that the National Personnel Records Center (NPRC) conduct a search for such records.  

After review of the record, the Board finds no indication that the AOJ scheduled the Veteran for a VA examination.  Moreover, although the record reflects that the AOJ requested information from the Veteran regarding his claimed stressors, there is no indication that any further attempts were made to verify his stressors.  In particular, the AOJ did not make a formal finding that the information provided by the Veteran was insufficient for verification purposes.  Furthermore, there is no indication that the AOJ requested the Veteran's in-service mental health treatment records.  Therefore, remand is necessary to ensure compliance with the Board's June 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where remand instructions are not followed, the Board errs as a matter of law when it fails to ensure compliance).  

Furthermore, the Board notes that the July 2013 VA examiner did not address all of the psychiatric diagnoses of record, including generalized anxiety disorder.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 295-96 (2013).  Additionally, the VA examiner opined that it was not at least as likely as not that the Veteran's depression was related to his in-service diagnosis of immature personality with hysterical features.  However, the examiner did not opine as to whether the Veteran's psychiatric disability was otherwise related to his military service.  Moreover, although the Veteran's service treatment records indicate that he was diagnosed with an immature personality disorder that was considered to have preexisted service, the Veteran's April 1969 enlistment examination did not note any psychiatric abnormalities.  As such, the Veteran is presumed to have been in sound condition at entry into service.  38 U.S.C.A. § 1111 (West 2015); 38 C.F.R. § 3.304(b) (2015).  In such a case, the burden of proof falls on VA to demonstrate both that there is clear and unmistakable evidence that the disorder preexisted service and that it was not aggravated during service. Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  Therefore, on remand, the VA examiner should provide an opinion that adequately addresses these issues.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In addition, the Board notes that the most recent VA medical records currently associated with the claims file are dated in October 2015.  On remand, the AOJ should obtain any outstanding VA medical records.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the appropriate facilities to request records of all mental health treatment and evaluations (mental health jacket) that the Veteran received during his period of service from August 1969 to December 1969, to include any inpatient or clinical records from the U.S. Naval Hospital in Portsmouth, Virginia.  The AOJ is advised that a generic request for service treatment records related to this period of service will not suffice.  A specific request should be made for the mental health records. 

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must be clearly documented in the claims file.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records. 

3.  The AOJ should contact the Veteran and afford him an additional opportunity to provide more specific information regarding his in-service stressors.

4.  After completing the foregoing development, the AOJ should review the complete record and take all appropriate action to verify the Veteran's claimed stressors, to include contacting the Joint Services Records Retention Center (JSRRC).  If the AOJ determines that the information of record is insufficient to support a request for stressor verification through JSRRC, a formal finding of a lack of information required to document the claimed stressor should be prepared.  

5.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should identify all current psychiatric disorders.  If any previously diagnosed psychiatric disorders are not found on examination, the examiner should address whether they were misdiagnosed or have resolved.  

The examiner should specifically state whether the Veteran's in-service diagnosis of immature personality with hysterical features was an early manifestation of any currently diagnosed psychiatric disorder.  

It should be noted that multiple diagnoses of psychological disorders appear in the record, to include:  immature personality with hysterical features (November 1969 service treatment record); major depressive disorder (May 2009 VA psychiatry note); major depression, recurrent, severe with psychotic features (May 2010 Social Security Administration (SSA) psychiatric assessment); generalized anxiety disorder (May 2010 SSA psychiatric assessment); and PTSD (May 2010 SSA psychiatric assessment).

For each diagnosis identified other than PTSD and a personality disorder, the examiner should opine as to whether there is clear and unmistakable evidence (such that reasonable minds could not differ) that any diagnosed disorders both preexisted service and were not aggravated (permanently worsened beyond normal progression) during his period of active service.  Please explain what evidence supports all conclusions made.

For each diagnosis other than PTSD and a personality disorder that did not clearly and unmistakably preexist service and was not aggravated during service, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that any such disorder manifested in or is otherwise causally or etiologically related to the Veteran's military service, to include any symptomatology therein.

With regard to PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events, as well as any combat-related stressors or stressors related to fear of hostile military or terrorist activity, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD under the DSM-IV have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity or a combat-related stressor.

If the Veteran is diagnosed with a personality disorder, the examiner should state whether there was a superimposed disease or injury that occurred during service that resulted in a current acquired psychiatric disorder.

(The term "clear and unmistakable" means that the evidence is undebatable.) 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.  

6.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

7.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




